IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 331 MAL 2016
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
JOSUE FIGUEROA,                              :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.


      Justice Wecht did not participate in the consideration or decision of this matter.